DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed June 21, 2022 wherein claims 1-6 were amended and new claims 7-10 added.  Claims 1-10 are pending and have been examined.
In view of the claim amendments, the previous Section 112(b) rejections are withdrawn as moot.  However, please see the new claim objection and Section 112(a), (b) and (d) rejections below necessitated by the amendments.
By the amendment to claim 1, ranges formerly in claim 2 that were only directed to an alternative, are now required and claim 1 further limits those ranges to a single copolymer rather than to ”copolymers” as formerly recited, necessitating the application of new art against the claims.  Please see the new Section 103 rejection below.   

Claim Objections
Claim 5 is objected to because of the following informalities:  the recitation of “and an antioxidants” should either be changed to “and antioxidants” or to “and an antioxidant.”   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim has been amended to remove all references to the recited pressure-sensitive adhesive composition containing copolymers (plural) and now recites a single copolymer “characterized by” the same list of property ranges a) through d) previously presented in claim 1.  However, the specification only refers to such ranges when discussing “copolymers” (plural).  Thus, the specification does not support the claim 1 recitation of a single copolymer characterized by the recited property ranges.
	Claims 2-10 are rejected under Section 112(a) in view of their dependency from claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim as amended  recites only the limitation “bonding adherends,” which is grammatically awkward and renders unclear whether “adherends” are intended as a product limitation. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 has been amended to recite the same ranges recited in claim 3.  Claim 3 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over the teachings of Khandpur et al., US 2002/0120064.

Regarding claims 1-3 and 7, Khandpur teaches a pressure-sensitive adhesive (PSA) composition (Abstract) that includes a copolymer of propylene and ethylene identified as an ethylene/propylene-derived copolymer (paras [0035]-[0042]) and also a polymer described as a propylene-derived polymer (paras [0043]-[0052]) that may be a homopolymer or a copolymer (para [0045]).  Each of the ethylene/propylene-derived copolymer and propylene-derived polymer components are preferably present in an amount of about 5 wt.% to about 95 wt.% based on the total weight of the blend (para [0057]), thus overlapping the claim 1 range of 5% to 50% by weight of the pressure sensitive adhesive composition.   In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05.
The ethylene/propylene-derived copolymer of Khandpur  contains less than 35 wt.% of ethylene, overlapping the claimed range of 5-30 wt.% of ethylene (para [0039]), thus also teaching a propylene content of about 65 wt.% to  95 wt.%, also overlapping the claim 1 range, Khandpur stating that it is preferred the ethylene/propylene-derived copolymer is derived from a major portion of propylene monomers (para [0039]).  The propylene-derived polymer of Khandpur is at least 60 wt.%, more preferably 80 wt.% and most preferably “essentially” 100 percent by weight propylene monomers (para [0045]), also overlapping the ranges recited in claims 1-3. 
Regarding the recitation in claim 1 that the “copolymer had been prepared with a metallocene catalyst,” such recitation of how the product was made is not determinative of patentability in this product claim.  The patentability of a product does not depend on its method of production. MPEP 2113.  Structure implied by process steps should be considered when the product can only be defined by the process steps by which the product is made, which is not the case with respect to claim 1.  
Furthermore, in order to advance prosecution, although Khandpur does not state how its ethylene/propylene derived copolymer is made, Khandpur teaches a preference for making its propylene-derived polymer using a metallocene catalyst according to PCT Publication No. WO 99/20,664 (the US equivalent of which is  US 2001/0044515 that further teaches using metallocene catalysts to prepare copolymers of propylene and ethylene (paras [0211]-[0212]).  Khandpur states that polymers prepared using metallocene catalysts may be preferred when PSA compositions having higher shear strength are desired in conjunction with improved peel adhesion properties and also enables them to be more usefully crosslinked, such being desirable in high performance applications (para [0049]).  Thus, even if further structure is implied by the recited method of preparation using a metallocene catalyst, such is taught in Khandpur and suggested as desired when pressure sensitive compositions having high shear strength are desired.
Regarding limitations a)- d) recited in claim 1, please see the Section 112(a) rejection above.   On the merits, Khandpur teaches its ethylene/propylene derived copolymer has a glass transition temperature of about -50°C to about 0°C (para [0041]), overlapping and thus rendering obvious the range recited in claim 1. A preferred  glass transition of the propylene-derived polymer of Khandpur is about -15°C to about 10°C (para [0047]), rendering a blend of the two polymer of Khandpur having a glass transition temperature either in or close to the recited range.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985); MPEP 2144.05.  
With regard to the density range,  Khandpur teaches both its ethylene/propylene-derived copolymer and its propylene-derived polymer as advantageously being amorphous (paras [0037] and [0051])).  It is known in the prior art that amorphous polypropylene has a density of about 0.85 g/cm3, falling within the recited range (Gahleitner et al., "Polypropylene," Ullmann's Encyclopedia of Industrial Chemistry, pages 1-44; 2014; Wiley-VCH Verlag GmbH & Co (10.1002/14356007.o21_o04.pub2).   
With respect to the recitation of viscosity ranges at 170°C required by both claims 1 and 7, Khandpur is silent.  Also regarding the recitation of a flow point in claim 1, measured to ASTM D97 of <50°C, Khandpur is silent.  However, because the claimed and prior art products are identical or substantially identical, and are produced by identical or substantially identical processes, it is the examiner’s position that the pressure sensitive adhesive composition of Khandpur necessarily/ inherently possesses all of the characteristics of the product recited in claim 1.  "'When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.'" MPEP § 2112.01 citing In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Regarding claim 4, Khandpur teaches it is known in the art to include adhesive-enhancing polymers into adhesive blends, such as ethylene-vinyl acetate copolymers (para [0009]), which is a form of polar modification since ethylene-vinyl acetate is polar.  Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to further modify the composition of Khandpur with an adhesive-enhancing polymer, such as ethylene-vinyl acetate for the predictable advantage of improved adhesion.

Regarding claim 5, Khandpur teaches inclusion of tackifier resins in an amount of up to 60 wt. % (para [0054]; and page 7, Table of Abbreviations -hydrogenated and hydrocarbon tackifier resins; para [0080] and [0087)), overlapping and thus rendering obvious the recited range. See discussion of adding anti-oxidants and stabilizers at para [0056]).

Regarding claim 6, please see the Section 112 rejection above.  On the merits, see paras [0062]-[0066] teaching adhesive applications, such as single and double sided tapes for application to a variety of products (i.e., bonding to adherends and bonding adherends to one another). 

Regarding claim 8, Khandpur at para [0036] discloses its pressure-sensitive adhesive has enhanced adhesive properties, often without the need for using additives, such as liquid oils, understood as teaching oils such as mineral oil may be excluded.

Regarding claims 9 and 10, these claims identify metallocene catalysts which are not included in the composition of claim 1, but rather are used during the process of making the composition of claim 1 and thus do not further limit claim 1.  

 Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Winter et al., US 5,081,322 (US equivalent of EP 0384264 identified in the specification, teaching polypropylenes obtained using metallocene catalysts); and
Siedel et al., US 2001/0044515 (US equivalent of WO 99/20664, identified in Khandpur, teaching polypropylenes obtained using metallocene catalysts).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746